When one of the judges of this court is incapacitated and absent on account of illness and the cause is argued to the remaining eight judges sitting En Banc, the judgment of the trial court stands affirmed if there is no majority either foraffirmance or for reversal and immediate disposition of the causeis necessary. We so held in Clise v. Carroll, 163 Wash. 704,300 P. 1047, and Edwards v. Carroll, 163 Wash. 704,300 P. 1048, when Judge Fullerton was incapacitated and absent on account of illness.
In the case at bar, bids for bonds will be opened February 27, 1948. I am for affirmance on the merits, also.